Exhibit 10.5

CV THERAPEUTICS, INC.

Stock Appreciation Rights Agreement

Grant Notice

CV Therapeutics, Inc. (the “Company”) hereby grants you,                     
(the “Employee”), an award of Stock Appreciation Rights (“SARs”) under the
Company’s Amended and Restated 2000 Equity Incentive Plan, as amended (the
“Plan”), the terms of which are hereby incorporated by reference. The date of
this Stock Appreciation Rights Agreement, which includes Appendix A attached
hereto and incorporated herein (the “Agreement”), is as of January 31, 2006 (the
“Effective Date”), when the Board of Directors of the Company approved these
terms to replace those previously approved by the Board of Directors effective
as of the original grant date of the SARs (as previously amended September 20,
2005). Subject to the remaining terms of this Agreement and of the Plan, the
principal features of this award are as follows:

 

   Employee: ________________________________________    Grant Date:
_______________________________________    Vesting Commencement Date:
________________________    Base Price per Stock Appreciation Right: $
______________    Number of Stock Appreciation Rights: __________________   
Expiration Date: ____________________________________

Exercise Schedule: Subject to the terms and conditions in Appendix A, this Award
shall vest and be automatically exercised for the Stock Appreciation Rights in a
series of four (4) successive equal annual installments upon Participant’s
completion of each year of Service over the four (4)-year period measured from
the Vesting Commencement Date. In no event shall this Award become vested and
exercisable for any additional Stock Appreciation Rights after Employee’s
cessation of Service.

Unless otherwise defined herein or in Appendix A, capitalized terms herein or in
Appendix A shall have the defined meanings ascribed to them in the Plan.

Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in this Agreement
(including Appendix A) and the Plan. PLEASE BE SURE TO READ ALL OF APPENDIX A,
WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

DATED: January 31, 2006

 

CV THERAPEUTICS, INC.    EMPLOYEE

 

  

 

Louis G. Lange, M.D., Ph.D.

Chairman and CEO

   [NAME]    Address:  

 

    

 

    

 

 

1



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF

STOCK APPRECIATION RIGHTS AGREEMENT

Pursuant to the Stock Appreciation Rights Grant Notice (“Grant Notice”) to which
this Stock Appreciation Rights Agreement (this “Agreement”) is attached, CV
Therapeutics, Inc. (the “Company”) has granted to Employee the number of Stock
Appreciation Rights indicated in the Grant Notice under the Plan.

ARTICLE I

GENERAL

1.1 Plan Governs. The SARs are issued pursuant to, and the terms of this
Agreement are subject to, all terms and provisions of the Plan, including
without limitation Article XI of the Plan. In the event of a conflict between
one or more provisions of this Agreement and one or more provisions of the Plan,
the provisions of the Plan will govern.

1.2 Definitions. Capitalized terms not defined herein shall have the meanings
ascribed to them in the Plan.

ARTICLE II

GRANT OF STOCK APPRECIATION RIGHTS

2.1 Grant of Stock Appreciation Rights. In consideration of Employee’s past
and/or continued employment with or service to the Company and for other good
and valuable consideration, effective as of the Grant Date (the “Grant Date”)
set forth in the Grant Notice, the Company grants to Employee the number of
Stock Appreciation Rights set forth in the Grant Notice, upon the terms and
conditions set forth in the Plan, this Agreement and the Grant Notice.

2.2 Base Price. The Base Price of each Stock Appreciation Right shall be as set
forth in the Grant Notice.

ARTICLE III

AUTOMATIC EXERCISABILITY

3.1 Automatic Exercise on Vesting Dates.

(a) Subject to Sections 3.1(b) and 5.6, the Stock Appreciation Rights subject to
the Award shall vest and automatically be exercised on each vesting date set
forth in the Exercise Schedule in the Grant Notice (each, an “Exercise Date”).

(b) This Award shall terminate immediately upon the Employee’s cessation of
Continuous Service. No portion of the Award which has not become vested and
exercised upon the Employee’s cessation of Continuous Service shall thereafter
become vested and exercisable, except as may be otherwise provided by the Plan
Administrator or as set forth in a written agreement between the Company and
Employee.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

EXERCISE OF AWARD

4.1 Exercise Proceeds.

(a) Not later than ten (10) days following each Exercise Date, the Company shall
mail or otherwise deliver to the Employee an amount in respect of each Stock
Appreciation Right automatically exercised on such Exercise Date equal to
Cumulative Annual VWAP Increase (as defined below) on such Exercise Date, as
provided in Section 4.1(e) below (the “SAR Payment Amount”).

(b) For purposes of this Agreement, “Annual VWAP” means an amount equal to
(i) the aggregate sum of the product of (A) the greater of the Base Price or the
closing price of the Company’s Common Stock reported on NASDAQ for each trading
day during the twelve (12) month period immediately preceding the Exercise Date
(the “Measurement Period”) multiplied by (B) the NASDAQ reported trading volume
for the Company’s Common Stock for each trading day during the Measurement
Period, which aggregate sum is then divided by (ii) the total aggregate NASDAQ
reported trading volume during the Measurement Period.

(c) For purposes of this Agreement, “Annual Increase” (if any) for any given
annual Measurement Period means the excess, if any, of the Annual VWAP for that
Measurement Period over the Base Price per Stock Appreciation Right set forth in
the Grant Notice, subject to the following limitation: for any given annual
Measurement Period, in no event may the Annual Increase exceed Thirty Dollars
($30) per Stock Appreciation Right, even if the excess of the Annual VWAP for
that Measurement Period over the Base Price per Stock Appreciation Right is
greater than Thirty Dollars ($30). The foregoing limitation of Thirty Dollars
($30) per Stock Appreciation per year applies only with regard to the Annual
Increase, and not to the Cumulative Annual VWAP Increase (as defined below).

(d) For purposes of this Agreement, “Cumulative Annual VWAP Increase” (if any)
on any given Exercise Date means the sum of (i) the Annual Increase (if any) for
the twelve (12) month period immediately preceding such Exercise Date and
(ii) each of the Annual Increase(s) (if any) for each of the annual Measurement
Period(s) (if any) preceding the twelve (12) month period covered by clause (i).

(e) The Annual VWAP, Annual Increase (if any) and Cumulative Annual VWAP
Increase (if any) will be calculated as follows in relation to each of the four
(4) annual Measurement Periods in accordance with the Exercise Schedule set
forth in the Grant Notice:

(i) On the first (1st) annual Exercise Date, the Annual VWAP and the Annual
Increase (if any) for the first annual Measurement Period will be calculated.
The SAR Payment Amount (if any) for the first annual Measurement Period will
equal the Annual Increase (if any) for the first annual Measurement Period.

(ii) On the second (2nd) annual Exercise Date, the Annual VWAP and the Annual
Increase (if any) for the second annual Measurement Period will be calculated,
and the Cumulative Annual VWAP Increase (if any) will equal the sum of (A) the
Annual Increase (if any) for the first annual Measurement Period and (B) the
Annual Increase (if any) for the second annual Measurement Period. The SAR
Payment Amount (if any) for the second annual Measurement Period will equal the
Cumulative Annual VWAP Increase (if any) as so calculated over the first two
Measurement Periods.

(iii) On the third (3rd) annual Exercise Date, the Annual VWAP and the Annual
Increase (if any) for the third annual Measurement Period will be calculated,
and the Cumulative Annual VWAP Increase (if any) will equal the sum of (A) the
Annual Increase (if any) for the first annual Measurement Period, (B) the Annual
Increase (if any) for the second annual Measurement Period and (C) the Annual
Increase (if any) for the third annual Measurement Period. The SAR Payment
Amount (if any) for the third annual Measurement Period will equal the
Cumulative Annual VWAP Increase (if any) as so calculated over the first three
Measurement Periods.

 

3



--------------------------------------------------------------------------------

(iv) On the fourth (4th) annual Exercise Date, the Annual VWAP and the Annual
Increase (if any) for the fourth annual Measurement Period will be calculated,
and the Cumulative Annual VWAP Increase (if any) will equal the sum of (A) the
Annual Increase (if any) for the first annual Measurement Period, (B) the Annual
Increase (if any) for the second annual Measurement Period, (C) the Annual
Increase (if any) for the third annual Measurement Period and (D) the Annual
Increase (if any) for the fourth annual Measurement Period. The SAR Payment
Amount (if any) for the fourth annual Measurement Period will equal the
Cumulative Annual VWAP Increase (if any) as so calculated over the four
Measurement Periods.

(v) By way of illustration only, if the Annual Increase for the first
Measurement Period equaled $10, the Annual Increase for the second Measurement
Period equaled $15, the Annual Increase for the third Measurement Period equaled
$33 (subject however to the $30 cap provided in Section 4.1(c) above), and the
Annual Increase for the fourth Measurement Period equaled $0, then the SAR
Payment Amounts would be as follows: for the first Exercise Date, the SAR
Payment Amount would equal $10; for the second Exercise Date, the Cumulative
Annual VWAP Increase and the SAR Payment Amount would equal $25, or $10 plus
$15; for the third Exercise Date, the Cumulative Annual VWAP Increase and the
SAR Payment Amount would equal $55, or $10 plus $15 plus $30; and for the fourth
Exercise Date, the Cumulative Annual VWAP Increase and the SAR Payment Amount
would equal $55, or $10 plus $15 plus $30 plus $0.

(f) The SAR Payment Amount (if any) shall be paid by the Company in whole shares
of the Company’s Common Stock, with fractional amounts payable in cash;
provided, however, that at the Company’s sole discretion all or a portion of the
SAR Payment Amount may be paid in cash or other property.

(g) Any amount payable pursuant to this Section 4.1 shall be subject to the
Company’s collection of all applicable federal, state and local income and
employment taxes required to be withheld therefrom.

4.2 No Rights of Ownership. At no time shall the Employee have any rights of
ownership with respect to any Company Common Stock by reason of the grant or
exercise of this Award.

ARTICLE V

OTHER PROVISIONS

5.1 Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any shares of Common Stock deliverable hereunder
unless and until certificates representing such shares of Common Stock will have
been issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Employee.

5.2 No Effect on Employment. This Agreement is not an employment contract, and
nothing herein shall be deemed to create in any way whatsoever any obligation on
the Employee’s part to continue in the employ of the Company, or of the Company
to continue the Employee’s employment with the Company. The Employee’s
employment with the Company is on an at-will basis only. The Company will have
the right, which is hereby expressly reserved, to terminate or change the terms
of the employment of the Employee at any time for any reason whatsoever, with or
without good cause.

5.3 Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at its principal place of
business (attention: General Counsel), or at such other address as the Company
may hereafter designate in writing. Any notices provided for in this Agreement
or the Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to the Employee,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to the Employee at the address specified on the first page of this
Agreement or at such other address as the Employee may hereafter designate by
written notice to the Company.

5.4 Transferability. Except as approved by the Company’s Chief Executive Officer
(or the Compensation Committee of the Board, if as of the date of such approval
the Employee is an Officer) this grant and

 

4



--------------------------------------------------------------------------------

the rights and privileges conferred hereby, including without limitation any
shares of Common Stock issuable following the vesting and exercise of the SARs
will not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process until, with respect to whole shares of
Common Stock issuable following the vesting and exercise of the SARs, such
shares are issued pursuant to Article IV above. Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

5.5 Binding Agreement. Subject to the limitations on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

5.6 Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the shares of Common Stock upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory
authority, is necessary or desirable as a condition to the issuance of shares of
Common Stock to the Employee (or his or her estate), such issuance will not
occur unless and until such listing, registration, qualification, consent or
approval will have been effected or obtained free of any conditions not
acceptable to the Company. The Company will make all reasonable efforts to meet
the requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.

5.7 Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Agreement as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith will be
final and binding upon Employee, the Company and all other interested persons.
No member of the Committee will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.

5.8 Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

5.9 Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

5.10 Amendment. The Committee may amend, terminate or revoke this Agreement in
any respect to the extent determined necessary or desirable by the Committee in
its discretion to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended. Employee expressly understands and agrees that
no additional consent of Employee shall be required in connection with such
amendment, termination or revocation.

 

5